ORDER
Gilberto Laureano pleaded guilty to a conspiracy to distribute and to possess with the intent to distribute 9.7 kilograms of heroin, 21 U.S.C. § 841(a)(1), after he enlisted a co-conspirator to drive with him to Mexico, pick up heroin, and drive back to Chicago with the drugs. Laureano was sentenced to 120 months’ imprisonment, the statutory minimum, and 5 years’ supervised release. Although his plea agreement included a broad appeal waiver, Lau-reano appealed. His lawyer asserts that the appeal is frivolous and seeks to withdraw. See Anders v. California, 386 U.S. 738, 744, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We invited Laureano to comment on counsel’s motion, but he has not responded. See Cir. R. 51(b). Counsel has submitted a brief that explains the nature of the case and addresses the issues that an áppeal of this kind might be expected to involve. Because counsel’s analysis appears to be thorough, we limit our review to the subjects that counsel discusses. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United States v. Wagner, 103 F.3d 551, 553 (7th Cir.1996).
Counsel tells us that Laureano does not wish tp challenge his guilty plea, and thus we do¡ not discuss the volimtariness of the plea or the adequacy of Laureano’s plea colloquy. See Fed. R. Crim. P. 11; United States v. Konczak, 683 F.3d 348, 349 (7th Cir.2012); United States v. Knox, 287 F.3d 667, 670-71 (7th Cir.2002). It follows, counsel properly explains, that any challenge to Laureano’s sentence would be frivolous. Because an appeal waiver stands or falls with the guilty plea, see United States v. Zitt, 714 F.3d 511, 515 (7th Cir.2013); United States v. Sakellarion, 649 F.3d 634, 639 (7th Cir.2011), we must enforce Lau-reano’s waiver. The district court did not rely on any impermissible factors in sentencing, and Laureano’s sentence -does not exceed the statutory maximum of life. See Dowell v. United States, 694 F.3d 898, 902 (7th Cir.2012); United States v. Bownes, 405 F.3d 634, 637 (7th Cir.2005). And the waiver forecloses any challenge to Lau-reano’s conditions of supervised release. See United States v. Campbell, 813 F.3d 1016, 1018 (7th Cir.2016). If Laureano en*849counters problems with these conditions when supervised release begins, he may seek modification under 18 U.S.G. § 3588(e)(2). See Campbell, 813 F.3d at 1019; United States v. Neal, 810 F.3d 512, 514 (7th Cir.2016).
We GRANT counsel’s motion to withdraw and DISMISS the appeal,